IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RASHAD SHERIFE OLIPHANT,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2902

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 22, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Rashad Sherife Oliphant, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.